     Case: 5:14-cr-00007-SL Doc #: 702 Filed: 04/06/21 1 of 2. PageID #: 4166




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                          )        CASE NO. 5:14-cr-07-06
                                                   )
                            PLAINTIFF,             )        JUDGE SARA LIOI
                                                   )
vs.                                                )
                                                   )        ORDER ON VIOLATION OF
                                                   )        CONDITIONS OF SUPERVISED
                                                   )        RELEASE
LARRY L. SULLIVAN, JR.,                            )
                                                   )
                           DEFENDANT.              )


           A Violation Report was filed in this case on July 16, 20201. The Court referred

this matter to Magistrate Judge Kathleen B. Burke to conduct appropriate proceedings

and to file a report and recommendation. Magistrate Judge Burke reported that a

supervised release violation hearing was held on January 29, 2021. The defendant

admitted to the following violation:

           1. New Law Violation/Conviction


The magistrate judge filed a report and recommendation on January 29, 2021, in which

the magistrate judge recommended that the Court find that the defendant has violated the

conditions of his supervised release as set forth in the superseding violation report.

           A final supervised release violation hearing was conducted on April 6, 2021.

Present were the following: Assistant United States Attorney Brendan O’Shea,

representing the United States; Attorney Debra K. Migdal, representing the defendant;


1
    A Supplemental Information Report containing updated information was filed on December 7, 2020.
  Case: 5:14-cr-00007-SL Doc #: 702 Filed: 04/06/21 2 of 2. PageID #: 4167




the defendant, Larry L. Sullivan, Jr.; and          United States Probation Officer Don

Stranathan.

        No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of the terms and conditions of his

supervised release as set forth in the superseding violation report.

        IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 18

months, to run consecutively to the sentence in Summit County Common Pleas Court,

case no. CR2020-08-2021. The Court recommends that the defendant attend anger

management counseling and participate in trades programs offered at the designated

facility.

        No Supervised Release to follow.

        IT IS SO ORDERED.


Dated: April 6, 2021
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                              2
